Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of November 19, 2020 (this
“Amendment”), by and among ALLISON TRANSMISSION, INC., a Delaware corporation
(the “Borrower”), ALLISON TRANSMISSION HOLDINGS, INC., a Delaware corporation
(“Holdings”), CITIBANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) and the 2020 Revolving Credit Lenders (as defined below)
party hereto, to the Second Amended and Restated Credit Agreement, dated as of
March 29, 2019, among the Borrower, Holdings, the Administrative Agent, Citicorp
North America, Inc., as collateral agent, and each lender from time to time
party thereto (as amended, amended and restated, supplemented or otherwise
modified from time to time through the date hereof, including by Amendment No. 1
to Credit Agreement, dated as of October 11, 2019, the “Credit Agreement” and
the Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”). Terms defined in the Amended Credit Agreement and used herein shall
have the meanings given to them in the Amended Credit Agreement unless otherwise
defined herein.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each
Revolving Credit Lender that it intends to incur Specified Refinancing Debt
pursuant to Section 2.18 of the Credit Agreement (the “Revolving Maturity
Extension”) in order to refinance and extend the maturity of the existing
Revolving Credit Commitments under the Credit Agreement immediately prior to the
Amendment No. 2 Effective Date (as defined below) (the “Existing Revolving
Credit Commitments”);

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment, pursuant to the terms and conditions of the Credit Agreement, with
Revolving Credit Lenders agreeing to provide such Specified Refinancing Debt
(the “2020 Refinancing Revolving Credit Lenders”);

WHEREAS, the Borrower has requested that the 2020 Refinancing Revolving Credit
Lenders collectively extend credit to the Borrower in the form of Revolving
Credit Commitments in an aggregate principal amount of $600,000,000.00 (the
“2020 Refinancing Revolving Credit Commitments”), which shall replace in full
all of the Existing Revolving Credit Commitments;

WHEREAS, the Borrower has also hereby notified the Administrative Agent, each
Revolving Credit Lender and each 2020 Refinancing Revolving Credit Lender that
it intends to incur a Revolving Credit Commitment Increase pursuant to
Section 2.14 in an aggregate amount of $50,000,000, effective immediately after
the Revolving Maturity Extension takes effect (such aggregate amount of
Revolving Credit Commitment Increase, the “2020 Revolving Credit Commitment
Increase” and the loans thereunder, the “2020 Incremental Revolving Credit
Loans”);

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower may
obtain a Revolving Credit Commitment Increase by, among other things, entering
into this Amendment, pursuant to the terms and conditions of the Credit
Agreement, with Revolving Credit



--------------------------------------------------------------------------------

Lenders agreeing to provide the 2020 Revolving Credit Commitment Increase (the
“2020 Incremental Revolving Credit Lenders” and collectively, with the 2020
Refinancing Revolving Credit Lenders, the “2020 Revolving Credit Lenders”);

WHEREAS, each 2020 Refinancing Revolving Credit Lender has indicated its
willingness to lend such 2020 Refinancing Revolving Credit Commitments and each
2020 Incremental Revolving Credit Lender has indicated its willingness to lend
such 2020 Revolving Credit Commitment Increase, collectively in an aggregate
amount not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such 2020 Revolving Credit Lender’s name on Exhibit A
hereto on the terms and subject to the conditions herein;

WHEREAS, the Administrative Agent and each 2020 Revolving Credit Lender have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as set forth in Article II below.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

Provisions Relating to Revolving Credit Commitments

Section 1.1. Revolving Credit Commitments. The 2020 Refinancing Revolving Credit
Commitments and the 2020 Revolving Credit Commitment Increase shall have the
same terms as the Existing Revolving Credit Commitments, except as set forth in
and modified by this Amendment.

Section 1.2. Revolving Credit Loans. On and after the Amendment No. 2 Effective
Date, (i) each existing Revolving Credit Loan outstanding under the Credit
Agreement (the “Existing Revolving Credit Loans”) shall constitute an
outstanding Revolving Credit Loan under the Amended Credit Agreement issued in
respect of the 2020 Refinancing Revolving Credit Commitments (the “2020
Refinancing Revolving Credit Loans”) and (ii) each 2020 Refinancing Revolving
Credit Loan and each 2020 Incremental Revolving Credit Loan shall be deemed to
have been made on a pro rata basis in accordance with Section 2.02 of the
Amended Credit Agreement.

Section 1.3. Letters of Credit. On and after the Amendment No. 2 Effective Date,
(i) each Letter of Credit outstanding under the Credit Agreement shall
constitute an outstanding Letter of Credit under the Amended Credit Agreement
issued in respect of the 2020 Refinancing Revolving Credit Commitments and
(ii) each 2020 Refinancing Revolving Credit Lender and each 2020 Incremental
Revolving Credit Lender shall be deemed to have acquired a pro rata
participation in respect thereof in accordance with Section 2.03 of the Amended
Credit Agreement.

Section 1.4. Credit Agreement Governs. Effective as of the Amendment No. 2
Effective Date, (i) the 2020 Refinancing Revolving Credit Commitments and the
2020 Revolving Credit Commitment Increase shall be “Revolving Credit
Commitments” under the Amended Credit Agreement and (ii) the 2020 Revolving
Credit Lenders shall be “Revolving Credit Lenders” under the Amended Credit
Agreement, and each shall be subject to the provisions, including any

 

- 2 -



--------------------------------------------------------------------------------

provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Revolving Credit Lenders
and the other Secured Parties, of the Amended Credit Agreement and the other
Loan Documents.

Section 1.5. 2020 Refinancing Revolving Credit Lenders. Each 2020 Refinancing
Revolving Credit Lender agrees that, upon the Amendment No. 2 Effective Date,
all of its Existing Revolving Credit Commitments shall be converted to 2020
Refinancing Revolving Credit Commitments under the Amended Credit Agreement.

Section 1.6. Representations of 2020 Incremental Revolving Credit Lenders. Each
2020 Incremental Revolving Credit Lender (i) confirms that a copy of the Credit
Agreement and the other applicable Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and provide the 2020 Revolving Credit
Commitment Increase, as applicable, has been made available to such 2020
Incremental Revolving Credit Lender by the Administrative Agent and, with
respect to the other applicable Loan Documents, to the extent requested by such
2020 Incremental Revolving Credit Lender prior to the date hereof; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
any Agent-Related Person or any other Lender or agent and based on such
documents and information as it has deemed appropriate at the time, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated under the Credit Agreement and
the other applicable Loan Documents, including this Amendment, and made its own
decision to enter into this Amendment and to extend credit to the Borrower and
the other Loan Parties under the Credit Agreement or the other applicable Loan
Documents, including this Amendment; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto;
(iv) acknowledges and agrees that upon the Amendment No. 2 Effective Date each
Incremental Revolving Credit Lender shall be a “Lender” and “Revolving Credit
Lender”, as applicable, under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder; and (v) consents to each amendment set forth in Article II
hereof in its capacity as a 2020 Incremental Revolving Credit Lender and, if
applicable, in its capacity as an existing Lender under the Credit Agreement.

ARTICLE II

Amendments

Section 2.1. Amendments. Subject to satisfaction (or waiver) of the conditions
set forth in Article IV hereof, on the Amendment No. 2 Effective Date, the
Credit Agreement is hereby amended as follows:

 

- 3 -



--------------------------------------------------------------------------------

(a) The third WHEREAS clause under Preliminary Statements is hereby amended by
replacing $600,000,000 with $650,000,000.

(b) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
November 19, 2020.

“Amendment No. 2 Effective Date” means November 19, 2020, the date of
effectiveness of Amendment No. 2.

(c) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the word “and” that is immediately before “(x)”
with a comma and inserting the following at the end of the sentence: “and
(xi) Amendment No. 2”.

(d) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the date “September 23, 2024” in (a)(i) with
“September 23, 2025”.

(e) The definition of “Revolving Credit Commitments” is hereby amended and
restated as follows:

“Revolving Credit Commitments” means, as to any Revolving Credit Lender, its
obligation, if any, to (a) make Revolving Credit Loans to the Borrower pursuant
to Section 2.01(b), and (b) purchase participations in L/C Obligations, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable, as the same may be adjusted from time to
time in accordance with this Agreement. The Revolving Credit Commitments shall
include all Revolving Credit Commitment Increases and all 2020 Refinancing
Revolving Credit Commitments (as defined in Amendment No. 2). The original
amount of the Revolving Credit Commitments shall be $600,000,000 on the Closing
Date. The aggregate Revolving Credit Commitment as of the Amendment No. 2
Effective Date shall be $650,000,000, as such amount may be adjusted from time
to time in accordance with the terms of this Agreement.

(f) Schedule 2.01 of the Credit Agreement is hereby amended by replacing the
table under the heading “Revolving Commitments” with the table attached hereto
as Exhibit A.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

In order to induce Lenders and the Administrative Agent to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein, each
Loan Party party hereto represents and warrants to the Administrative Agent,
Collateral Agent and the Lenders that:

Section 3.1. Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of the Restricted Subsidiaries (a) is a Person duly organized,
formed or incorporated, validly existing and in good standing (to the extent
such concept is applicable in the relevant jurisdiction) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under this Amendment and the
consummation of the transactions contemplated hereby, (c) is duly qualified and
is authorized to do business and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification (d) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted and (e) is in compliance with all Laws; except in each case
referred to in clause (a) (other than with respect to the Borrower), (b)(i)
(other than with respect to the Borrower), (c), (d) and (e), to the extent that
any failure to be so or to have such would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.2. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of this Amendment and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action and do not (a) contravene the terms of any of such
Person’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.02 of the Credit Agreement), (i) any Contractual Obligation to which
such Person is a party or (ii) any material order, injunction, writ or decree of
any Governmental Authority applicable to such Person or its property is subject,
except to the extent that such breach, contravention or creation of Lien would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (c) violate any Law; except to the extent that such violation
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.3. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery, performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents, except for
(w) with respect to the Loan Parties, filings and registrations necessary to
perfect the Liens on the Collateral granted by the

 

- 5 -



--------------------------------------------------------------------------------

Loan Parties or any Restricted Subsidiary in favor of the Secured Parties
consisting of UCC financing statements, filings in the United States Patent and
Trademark Office and the United States Copyright Office and Mortgages, (x) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect, (y) those approvals, consents, exemptions, authorizations or other
actions, notices or filings set out in the Collateral Documents and (z) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.4. Binding Effect. This Amendment has been duly executed and delivered
by each Loan Party. Subject to the Legal Reservations, this Amendment
constitutes, a legal, valid and binding obligation of each Loan Party party
hereto, enforceable against each such Loan Party.

Section 3.5. Existing Credit Agreement Representations and Warranties. All
representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 2 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

Section 3.6. Default. No Default or Event of Default exists or has occurred and
is continuing on and as of the Amendment No. 2 Effective Date immediately before
(in the case of the Existing Credit Agreement) and immediately after (in the
case of the Credit Agreement) giving effect to the provisions of this Amendment.

ARTICLE IV

Conditions to Effectiveness

This Amendment shall become effective on the date (the “Amendment No. 2
Effective Date”) on which the following conditions precedent are satisfied (or
waived by the Administrative Agent):

(a) The Administrative Agent shall have received from (i) the 2020 Revolving
Credit Lenders, (ii) the Administrative Agent and (iii) each Loan Party, a
counterpart of this Amendment duly executed on behalf of such party.

(b) The Administrative Agent shall have received (i) such customary resolutions
or other action of each Loan Party as the Administrative Agent may reasonably
require evidencing the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and (ii) with respect to each Loan Party, such documents and
certifications (including, without limitation, incumbency certificates,
Organization Documents and, if applicable, good standing certificates) as the
Administrative Agent may reasonably require to evidence that

 

- 6 -



--------------------------------------------------------------------------------

each Loan Party is duly organized or formed, and that each Loan Party is validly
existing and in good standing and (iii) to the extent applicable in the relevant
jurisdiction, bring down good standing certificates of each Loan Party dated as
of a recent date.

(c) Holdings, the Borrower and each of the Subsidiary Guarantors shall have
provided the documentation and other information reasonably requested in writing
at least ten (10) days prior to the Amendment No. 2 Effective Date by the 2020
Revolving Credit Lenders as they reasonably determine is required by regulatory
authorities in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, and the Beneficial Ownership Regulation, in each case at least
three (3) Business Days prior to the Amendment No. 2 Effective Date (or such
shorter period as the Administrative Agent shall otherwise agree).

(d) The Borrower shall have paid to the Administrative Agent for the ratable
account of the Lenders holding outstanding Existing Revolving Credit Loans and
Existing Revolving Credit Commitments all accrued and unpaid interest on such
Existing Revolving Credit Loans and any accrued and unpaid commitment fees to,
but not including, the Amendment No. 2 Effective Date.

(e) All costs, fees, expenses (including without limitation legal fees and
expenses), in each case solely to the extent required to be paid pursuant to
Section 10.04 of the Amended Credit Agreement, and other compensation separately
agreed in writing to be payable to the Citigroup Global Markets Inc., as sole
lead arranger in connection with the Amendment, and the Administrative Agent
shall have been paid to the extent due (and, in the case of expenses, invoiced
in reasonable detail at least two Business Days prior to the Amendment No. 2
Effective Date).

(f) After giving effect to this Amendment and the 2020 Revolving Credit
Commitment Increase, (A) the representations and warranties of the Borrower and
each other Loan Party contained in Article V of the Credit Agreement, Article
III hereunder and each other Loan Document are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Amendment No. 2 Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date and (B) no Default shall
exist, or would result immediately after giving effect to the provisions of this
Amendment. A Responsible Officer of the Borrower shall have delivered a
certificate certifying as to the matters set forth in sub-clauses (A) and (B) of
this clause (f).

(g) The Administrative Agent shall have received an opinion of Latham & Watkins
LLP, special New York counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent.

 

- 7 -



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a solvency certificate signed
by the chief financial officer or similar officer, director or authorized
signatory of Holdings substantially in the form of Exhibit H of the Credit
Agreement.

(i) A Responsible Officer of the Borrower shall have delivered a certificate
certifying that this Amendment, the 2020 Refinancing Revolving Credit
Commitments and the 2020 Incremental Revolving Credit Increase comply with the
conditions set forth in Section 2.18 or Section 2.14 of the Credit Agreement, as
applicable.

ARTICLE V

Miscellaneous

Section 5.1. Expenses. As and to the extent provided in Section 10.04 of the
Credit Agreement, the Borrower agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Fried,
Frank, Harris, Shriver & Jacobson LLP, counsel for the Administrative Agent.

Section 5.2. Continuing Effect; No Other Amendments or Waivers. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect. Except as expressly waived hereby, the
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect in accordance with their terms. The parties
hereto acknowledge and agree that the amendment of the Credit Agreement pursuant
to this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 2
Effective Date. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. All references to
the Credit Agreement in any document, instrument, agreement, or writing shall
from after the Amendment No. 2 Effective Date be deemed to refer to the Credit
Agreement as amended hereby, and, as used in the Credit Agreement, the terms
“Agreement,” “herein,” “hereafter,” “hereunder,” “hereto” and words of similar
import shall mean, from and after the Amendment No. 2 Effective Date, the Credit
Agreement as amended hereby.

Section 5.3. Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 5.4. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT

 

- 8 -



--------------------------------------------------------------------------------

OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 5.5. Reaffirmation. Each Loan Party hereto expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof and on the
Amendment No. 2 Effective Date, that its guarantee of the Obligations and its
grant of Liens on and security interest in the Collateral to secure the
Obligations pursuant to each Collateral Document to which it is a party, in each
case, remains in full force and effect on a continuous basis and extends to the
obligations of the Loan Parties under the Loan Documents (including the Credit
Agreement as amended by this Amendment) subject to any limitations set out in
the Credit Agreement (as so amended) and any other Loan Document applicable to
that Loan Party. Each Loan Party agrees that the Obligations include, among
other things and without limitation, the prompt and complete payment and
performance by the Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, the applicable Loans under the Amended Credit Agreement and
that the Obligations under the Amended Credit Agreement are included in the
“Secured Obligations” (as defined in the Guarantee and Collateral Agreement and
the other Collateral Documents). Neither the execution, delivery, performance or
effectiveness of this Amendment nor the modification of the Credit Agreement
effected pursuant hereto: (i) impairs the validity, effectiveness or priority of
the Liens or security interests granted pursuant to any Loan Document, and such
Liens and security interests continue unimpaired with the same priority to
secure repayment of all Obligations, whether heretofore or hereafter incurred;
or (ii) requires that any new filings be made or other action be taken to
perfect or to maintain the perfection of such Liens or security interests.

Section 5.6. Electronic Signature. The words “execution,” “signed,” “signature,”
and words of like import in this Amendment and the other Loan Documents
(including any Assignment and Assumption) shall be deemed to include electronic
signatures or electronic records, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 5.7. CUSIP. The CUSIP number for the 2020 Refinancing Revolving Credit
Commitments is 01973KAG1.

[Signature Pages Follow]

 

- 9 -



--------------------------------------------------------------------------------

Allison Transmission Holdings, Inc.

By:

 

/s/ Eric C. Scroggins

Name:

 

Eric C. Scroggins

Title:

 

Vice President, General Counsel and

 

Secretary

Allison Transmission, Inc.

By:

 

/s/ Eric C. Scroggins

Name:

 

Eric C. Scroggins

Title:

 

Vice President, General Counsel and

 

Secretary

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

CitiBank, N.A., as Administrative Agent, a 2020

Refinancing Revolving Credit Lender and a 2020

Incremental Revolving Credit Lender

By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Managing Director & Vice President

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

BMO Harris Bank, N.A., as a 2020

Refinancing Revolving Credit Lender and a 2020

Incremental Revolving Credit Lender

By:  

/s/ Betsy Phillips

Name:   Betsy Phillips Title:   Director

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

Fifth Third Bank, National Association., as a 2020

Refinancing Revolving Credit Lender and a 2020

Incremental Revolving Credit Lender

By:  

/s/ Mike Gifford

Name:   Mike Gifford Title:   Director

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as a 2020

Refinancing Revolving Credit Lender

By:  

/s/ Eric Hill

Name:   Eric Hill Title:   Authorized Signatory

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as a 2020 Incremental

Revolving Credit Lender

By:  

/s/ Eric Hill

Name:   Eric Hill Title:   Authorized Signatory

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

Bank of America, N.A., as a 2020 Refinancing

Revolving Credit Lender

By:  

/s/ Prathamesh Kshirsagar

Name:   Prathamesh Kshirsagar Title:   Director

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a 2020 Refinancing

Revolving Credit Lender

By:  

/s/ Craig Malloy

Name:   Craig Malloy

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a 2020

Refinancing Revolving Credit Lender

By:  

/s/ Suzanne Ergastolo

Name:   Suzanne Ergastolo Title:   Executive Director

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a

2020 Refinancing Revolving Credit Lender

By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Managing Director

 

[Allison – Amendment No. 2]



--------------------------------------------------------------------------------

Exhibit A

 

Revolving Credit Lender

   Revolving Credit
Commitment      Applicable
Percentage  

Citibank, N.A.

   $ 91,111,111.11        14.0171 % 

BMO Harris Bank, N.A.

   $ 85,000,000.00        13.0769 % 

Fifth Third Bank

   $ 85,000,000.00        13.0769 % 

MUFG Bank, LTD.

   $ 71,111,111.11        10.9401 % 

Bank of America, N.A.

   $ 61,111,111.11        9.4017 % 

Barclays Bank PLC

   $ 61,111,111.11        9.4017 % 

JPMorgan Chase Bank, N.A.

   $ 61,111,111.11        9.4017 % 

Sumitomo Mitsui Banking Corporation

   $ 61,111,111.11        9.4017 % 

Deutsche Bank AG New York Branch

   $ 36,666,666.67        5.6410 % 

Goldman Sachs Bank USA

   $ 36,666,666.67        5.6410 %    

 

 

    

 

 

 

Total

   $ 650,000,000.00        100 %    

 

 

    

 

 

 